Citation Nr: 1809652	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-28 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1966 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2017, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The Veteran's appeal seeking service connection for bilateral hearing loss has been characterized and developed as a claim to reopen an unappealed March 2007 denial of service connection for bilateral hearing loss.  Under 38 C.F.R. § 3.156(c), if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Here, additional, relevant service personnel records were associated with the claims file after the March 2007 rating decision was issued.  Accordingly, the matter of service connection for bilateral hearing loss requires review on a de novo basis.  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1.   The Veteran has bilateral hearing loss, an organic disease of the nervous system within the meaning of 38 C.F.R. § 3.309(a).

2.   The Veteran has experienced symptoms of hearing loss since his discharge from service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.159.  In this case, any error in notice or assistance is harmless given the favorable determination.

II.   Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as bilateral hearing loss (as an organic disease of the nervous system under 38 C.F.R. § 3.309(a)), is shown as such in service or during the presumptive period for chronic diseases, subsequent manifestations of the same chronic disease are generally service connected.  Entitlement to service connection based on chronicity pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In the present case, the Board finds that the Veteran has bilateral hearing loss.  During the VA examination in February 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
45
75
80
LEFT
25
35
40
80
75

Speech audiometry revealed speech recognition ability of 92% in the right ear and 100% in the left ear.  The pure tone threshold and speech audiometry results for both ears satisfy the criteria of 38 C.F.R. § 3.385, thus, the Veteran has bilateral hearing loss for VA purposes.

The record also reflects an in-service event.  The Veteran's DD Form 214 reflects that his military occupational specialty was Boatswain's Mate.  During his August 2017 hearing, the Veteran testified that he was exposed to noise during service in the course of his duties on the USS St. Paul loading five-inch guns with the use of only improvised hearing protection (cigarette butts stuffed in his ears).  At the time of the hearing, the Veteran submitted a Naval Unit Commendation that was not previously of record.  This record reflects that from April 6 through October 8, 1968, the USS St. Paul fired over 64,000 rounds against enemy coastal defense sites, supply routes, troop concentrations and fortified positions.  The Veteran's service personnel records reflect that he served aboard the USS St. Paul during this time period.  The Veteran also submitted a buddy statement in May 2014 from one of his shipmates who reported that the Veteran was a part of a gun crew on the USS St. Paul, that the ship fired over 85,000 rounds in two Vietnam tours in 1967 and 1968 and that the gun crews were not issued hearing protection.  Therefore, the Board finds that there is competent and credible evidence that the Veteran experienced noise exposure during his service. 

As an organic disease of the nervous system, bilateral hearing loss is recognized as a chronic disease under 38 C.F.R. § 3.309(a).

Although bilateral hearing loss was not explicitly diagnosed during service, or within the applicable presumptive period, the record contains competent and credible evidence of continuity of symptomatology related to bilateral hearing loss since discharge from service.  The record includes a July 2014 letter sent by the Veteran to the RO, stating that the Veteran felt stabbing pains in his ears when firing five-inch guns on the USS St. Paul in 1967 and 1968.  In his August 2017 testimony before the Board, the Veteran said that he noticed that his hearing was becoming impaired during his service and that it continued to decline after his service.  The Veteran further testified that he reported his hearing loss to medical personnel at the time but he was not treated.  The Veteran also testified that he unsuccessfully sought treatment for his hearing loss at the Balboa Naval Hospital shortly after service in 1971.

The Board acknowledges that the February 2007 VA examiner opined that the Veteran's hearing impairment was less likely than not a result of his military service.  She based her conclusion on the lack of evidence of hearing loss in the Veteran's service treatment records, the October 1969 whispered voice test determining that his hearing was normal at the time of separation, and his post-service exposure to noise working in the auto body and mechanic industry for 30 years.  The Board places little weight of probative value on this opinion because the examiner did not consider the Veteran's lay statements concerning the continuity of his symptoms and the conclusion was based in part on the incorrect premise that the Veteran's post-service auto repair work involved hazardous noise exposure.  At his August 2017 hearing, the Veteran testified that his auto repair duties were limited to painting and wrench work and that he was not, in fact, exposed to hazardous noise during his auto repair employment.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for bilateral hearing loss, pursuant to the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b), have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


